Title: From John Adams to Richard Benbury, 19 October 1798
From: Adams, John
To: Benbury, Richard


To the Officers and Soldiers of the Regiment of Militia in the County of Chowan in the State of North Carolina.Gentlemen
Quincy October 19. 1798



Your unanimous Address at Edenton of the fourth of September has been transmitted to me by your Richard Benbury Esqr your Brigadier General.
After a solemn Embassy of three Envoys had been denied an opportunity to negotiate, the miserable Attempt to divide them from each other, and carry on a delusive shew of negotiation, for the purpose of effecting Divisions in our Country, was too mean and contemptible to impose upon the Credulity of any true hearted American. I rejoice in the opportunity of congratulating on, you on the ill success of that wretched Artifice, both with the envoys or People of America and with the Envoys, who are now all happily returned to their Country.

John Adams